Explanations of vote
The next item is the explanations of vote.
in writing. - We are opposing a continued expansion of the EU budget, which today is already too extensive, with a large part of the funds going to the wrong ends. Today there seem to be a reciprocal action between new objectives for the Union and demands on financing by the EU.
This means new demands on payments from the Member States, but also that new funds are being transferred to a system which is bureaucratic, inefficient and complex. Today there is also too large a focus on industrial agriculture and foreign policy and military projects, and not enough on the environment and social projects. However, there are many desirable initiatives being financed via the budget, and we support reasonable changes to existing means. We did choose to support the specific amendment 945, since it covers, among other things, aid to Palestine, even though there were other aspects of the amendment of which we do not approve.
in writing. - I completely oppose European funds being used to grow tobacco in the European Union. Half a million EU citizens die needlessly each year due to tobacco addiction. We cannot continue to subsidise tobacco growing in the EU.
in writing. - (SV) I have chosen to vote to the fullest possible extent in favour of the Council's draft budget for 2008, and therefore against all increases in expenditure proposed by the European Parliament. It is extremely unfortunate that Parliament wishes to finance Galileo through the Community budget. If it transpires that the private operators back out owing to profitability problems, the EU should take the consequences and discontinue the project or allow interested Member States to join in, as happened with Boeing. I have also been involved in the issue of the abolition of subsidies for tobacco producers and support for wine production, and can only regret that Parliament is not prepared to support those proposals.
(HU) Thank you very much, Mr President. Of course no budget is perfect, but we must nevertheless strive to spend common funds in a just and future-oriented manner. Unfortunately, most of the European Union budget continues to be spent on preserving the conditions of the past. This is why it is important to ensure that some money goes towards the future, towards research, development and science. The financing of the European Institute of Technology still needs to be resolved, because the Commission has proposed a bridging solution of a maximum amount of EUR 308 million. Budapest would be an ideal location for the European Institute of Technology, owing to its excellent research results and the scientific expertise it has gathered in combating climate change. This is another reason why I am keen to see a resolution to the issue of financing. We Hungarians are able to provide an appropriate location for an Institute that is modest in size, economical, but all the more rigorous in terms of its intellectual basis.
(LT) Today we have completed the first reading of the EU budget for 2008 and have voted in favour of it. According to the budget, more than EUR 129 billion will be allocated for commitments and more than EUR 124 billion for payments in 2008.
In comparison to the European Commission's proposal we would like to increase the allocation of payments for the next year from 0.97 to 0.99% of the European Union's gross national income.
I would like to point out that this increase is fully justified and is related to the development of important projects such as the Galileo satellite navigation system and the European Institute of Technology project.
In my opinion, the allocation of additional funds for our commitments in Kosovo and Palestine - that is, for the implementation of the fourth category, 'The EU as a global player' - is very important.
in writing. - (NL) Both rapporteurs on the EU budget, Mr Virrankoski and Mr Itälä, have rightly taken a somewhat critical line on the increase in the amounts for 2008. I should like to express my views on that.
Unfortunately the European Parliament is opting in too many cases today to spend more money. That is why I have a problem with paragraphs 2 and 4 in the Virrankoski report. That is not appropriate in a European Union that wishes to concentrate on the areas where there is a benefit, the core tasks.
Finally, an additional problem that makes it more difficult to approve the Virrankoski report is Amendment 2 by the Socialist Group. That amendment proposes that sexual and reproductive rights be included in the position of Parliament. However, these do not exclude abortus provocatus. The term 'sexual and reproductive rights' is therefore inappropriate.
in writing. - (SV) Today we Swedish Social Democrats voted on the 2008 EU budget.
We think that the adopted proposal was a good compromise and, even though we lost out in some respects, we fully support the proposal.
We voted in favour of reducing export subsidies in agriculture, but think that it is unreasonable to vote in favour of a complete and immediate withdrawal of aid.
We also voted against continued subsidies for tobacco producers and in favour of limiting the number of Parliament sessions in Strasbourg.
As regards Daphne (protection of children, women and young people against violence), we voted in favour of increasing the appropriation up to the level of the Commission's proposal. However, we had been prepared to vote in favour of further funding, but were given no opportunity to do so because the amendment never went to vote.
In the resolution from Mr Virrankoski, we Swedish Social Democrats voted against an amendment which, among other things, called on the Commission to ensure that no farmers would receive more than EUR 50 000 per year in direct aid from the EU. This is a discussion which is ongoing, so we agree with the spirit of the proposal, but do not consider it appropriate to set either an exact sum or specific conditions right now.
in writing. - (PT) As we have pointed out, although it contains aspects that improve the proposal of the Council and the Commission, in the end the draft general budget for 2008, approved at first reading by the EP, does not comply with what was agreed for 2008 in the Multiannual Financial Framework 2007-2013.
At the same time as restrictions are imposed on the EU budget, its priorities are defined as competition policy (an example of which is the gradual distortion of structural policy, placing it at the service of the Lisbon Strategy), and the communitisation of 'internal security and immigration control' and the EU's external policy, which promotes intervention and the militarisation of international relations.
Hence our vote against.
The approval of proposals we tabled should, however, be noted, such as:
increase in sums for the Structural Funds, POSEI (Azores and Madeira) and PROGRESS (equality between men and women);
support for cooperation among farmers' associations and other rural activities, and small-scale and family farming;
an increase of EUR 2 million for the programme to compensate for the additional costs incurred in the marketing of certain fishery products from the outermost regions, which means an increase of EUR 570 000 for the Autonomous Regions of Madeira and the Azores.
in writing. - (RO) I support the European Union's Budget, in its current form, for several reasons. The 553 million euro cut-back in agriculture, operated by the Council, was mainly reestablished, and the reserve created on the Commission's administrative funds is justified by the delays recorded in approving the Sectorial Operational Programmes and Rural Development Programmes. At the second reading of the European budget, the Council of Ministers should not perform additional reductions in the agriculture funds or structural funds.
The amendment submitted in the plenum for limiting the farmers' income to maximum 50,000 euros per year is unjustified. Such an artificial barrier would prevent the best farmers from developing their work profitably. Moreover, this restriction will contribute to breaking down the agricultural works and to the decline of European agricultural competitiveness. For this reason, I rejected the amendment providing for this measure.
The 2008 budget, in the form we adopt today, is a budget that makes the European Union institutions accountable. I support the proposal to transfer 49 million euros from the funds allocated to the Commission to reserves until it submits a clear report on its human resources policy, especially as regards the recruitment of new employees from the countries that have recently joined the European Union - Romania and Bulgaria.
in writing. - I voted for this part of the 2008 Budget, while supporting the UK Government's position on a range of issues.
in writing. - (FR) I voted in favour of Parliament's 2008 budget motion because it proposes distinct improvements to the draft budget put forward by the Council. A balance has been struck for 2008 between financing, on the one hand, for external policies such as support for Kosovo and Palestine and, on the other, for Galileo, a project that binds the Member States closer together. The European Socialists' priorities are thus well reflected in Parliament's position on the EU budget for 2008 at first reading.
I would point out, however, what a modest budget this is: it currently represents no more than 0.99% of the Union's GDP. This is the first time that the budget has dropped below 1% of GDP. Yet the Union cannot act in the interests of its citizens if it lacks the resources to do so. It is time that the Member States shouldered their responsibilities here.
Mr President, I just wanted to say that I was very sorry that we have decided again not to receive travel expenses. I would suggest to Parliament that, possibly, if they split the price of tickets from mileage, there might be more support in the future. I think citizens will watch this vote and will again be disappointed.
in writing. - (FR) The European Parliament has defended its priorities well at this first-reading stage of the 2008 budget, and I support what the two rapporteurs have achieved, particularly in relation to cohesion and sustainable growth. Let us not forget, however, that because the financial perspective for 2007-2013 was pitched too low it will be a poor annual budget - representing just 0.99% of gross national income. Like my political group, I deplore this situation, for it will not allow us to meet the expectations of all Parliament's committees or to devote adequate financing to major forward-looking European Union projects such as Galileo.
We have agreed, however, to support the main thrust of the information and communications policy: we will thus be able to focus on local media, which play such a significant role in conveying information to all the people of Europe. This is particularly important given the pending question of ratification of the Lisbon Treaty and preparations for the European election in 2009. As the standing rapporteur on information policy in the Budgets Committee, I welcome the possibilities that the new budget affords in this respect.
in writing. - (PT) Of the many aspects of this draft budget for 2008 that could be highlighted, we would like to stress two:
First, how much we regret the inconsistency of this Parliament, which claims that it recognises and preserves the linguistic diversity of Members of the European Parliament, but at the same time refuses to accept the inclusion of a clear reference that it is mandatory for all the official languages of the EU to be available during its meetings, as we have proposed for some years. Hence the Committee on Budgets' incomprehensible and unacceptable rejection of our proposal that sought to ensure, for example, that Portuguese should be one of the working languages in EU-ACP Parliamentary Assembly meetings, particularly considering the Members of Parliament of various countries represented on the Committee whose official language is Portuguese.
Secondly, the worrying and growing tendency to reinforce appropriations for a 'strong information policy' in the context of the (re)'launch' of the 'reform' Treaty and the next elections to the EP in 2009. To understand what is really going on, it will suffice to follow the discussion in the Committee on Constitutional Affairs on the review of the European Political Parties Regulation to understand what is really going on.
in writing. - (RO) The current system of proceedings for the plenary sessions at the headquarters of the Strasbourg Parliament and the committee or group sessions in Brussels is inefficient and uneconomical. It is estimated that over 200 million euros would be saved annually from the European tax payer's money if it was decided to establish the Parliament's headquarters in Brussels, not only due to the inherent cost reduction, but also by facilitating interinstitutional work. At the same time, groups from the civil society have drawn attention to the serious environmental consequences of the frequent transportation of the European Members of Parliament and civil servants from city to city for the proceedings of the European legislative activity.
For these reasons, I consider that the idea to maintain two annual plenary sessions at the Strasbourg headquarters is unjustified. This would aggravate the situation of the administration costs, since payments will be made throughout the entire year to prepare such sessions, as regards costs related both to the premises, and to the personnel.
Numerous civic initiatives, of which at least one benefits from over one million signatures from most Member States, request the elimination of the duality of the European Parliament's headquarters. It is time for this situation to be discussed by the management of the Parliament and the Council in order to establish a single headquarters of our institution.
in writing. - (DA) We members of the Danish Liberal Party (Venstre) in the European Parliament have voted to reject Amendment 8 by Mr Schlyter and Mr Jens-Peter Bonde of the Independence and Democracy Group. Venstre supports a reform of travel reimbursement so that all reasonable and necessary travel expenses are refunded. However, this has already been decided by the new Members' Statute, which will be implemented from 2009.
Mr Bonde's proposal has not been thought through and is in breach of the current statute.
in writing. - I voted for these sections of the 2008 Budget.
in writing. - I voted for the reports in respect of the 2008 draft budget, but I did so heavy in heart because it would appear that the expensive circus that is our regular visits to Strasbourg looks set to continue.
It is particularly poignant that we are voting to carry on meeting in Strasbourg on the same day that Air France has decided to leave some of our number stranded, or certainly inconvenienced, because of industrial action by some of its staff.
Martin Luther King once said "I have a dream”. I too have a dream; and that dream is that one day this Parliament has a single seat from which to operate and the Strasbourg circus will come to an end.
in writing. - (PT) A joint effort must be made to try to improve quality standards and the effectiveness of justice.
This is a very sensitive and diverse area, however, which highlights the need to reinforce confidence in order to allow mutual recognition of judicial decisions, thereby contributing towards the gradual development of a European judicial culture.
I support Mrs Esteves' excellent report, the objective of which, in connection with reinforcing the principle of mutual recognition of decisions, is to enhance the prospects of the sentenced person being reintegrated into society, while seeking to improve the protection of victims and prevent recidivism.
This Framework Decision seeks to lay down the rules under which a Member State, within the limits of its competence, must monitor and supervise non-custodial measures (decisions related to the execution of suspended sentences, alternative sanctions and additional sentences) imposed by judgments passed in other Member States.
I hope that under the Portuguese Presidency the outstanding questions can be resolved, and that a general agreement can be reached by the end of the year.
in writing. - I voted in favour of this report, which sets out ways to help a sentenced person's reintegration into society, provide better protection for victims and help with the enforcement of appropriate sentences where offenders are not resident.
in writing. - (FR) If ever there was a sensitive subject, it is surely the mutual recognition of judgments in criminal matters. The fact is that criminal law in Europe today is not standard - indeed far from it. Different countries have not only different legal traditions and values but also different criminal laws. The Member States' criminal law systems reflect their respective identities.
Examples of disparity in criminal law at national level are many and varied. For example, the protection of freedom of expression and the definition of what constitutes a violation of freedom of expression differ markedly from one country to another. It would therefore be very dangerous to insist that a penalty handed down in one country should automatically be applied in another: dangerous not only for those who come before the law, but also for the rule of law generally.
So we need to tread very warily indeed here, because it is currently impossible to ensure the application of certain common basic standards in the law of criminal procedure. I am thinking particularly of respect for the principle of double jeopardy, of the right to a genuine, rather than a merely formal, defence and, indeed, of victims' rights.
There are two fundamental principles that must always be followed and observed - otherwise the rule of law will cease to exist. They are the principles of legality and legal certainty.
in writing. - (PT) As the report states, the 1999 Tampere European Council endorsed the principle of mutual recognition as 'the cornerstone of judicial cooperation in both civil and criminal matters within the Union'.
A year later the Council approved a programme of measures focusing on this principle, so as to adapt the mechanisms of mutual recognition of final sentences and extend the application of the principle of transferring sentenced persons to cover persons resident in a Member State.
The Hague Programme subsequently set new targets, particularly in connection with the 'fight against terrorism', to make progress in the communitisation of this area, which lies at the heart of the Member States' sovereignty.
In the light of this proposal and as our Parliamentary group has stressed, it is worrying that the report establishes that 'notwithstanding the necessity of providing the sentenced person with adequate safeguards, his or her involvement in the proceedings should no longer be dominant by requiring in all cases his or her consent to the forwarding of a judgment to another Member State for the purpose of its recognition and enforcement of the sentence imposed', particularly since we fail to see how not ensuring this principle is consistent with the aim of the Framework Decision: to help to rehabilitate the person sentenced.
in writing. - (SV) We Swedish Social Democrats in the European Parliament voted in favour of the report. The agreement is a step in the right direction. Higher demands are placed on monitoring the consequences of the agreement for fish stocks and living conditions for local people. It is now important to monitor the effects of the agreement properly.
However, we voted against Amendment 7. We fully support the intention of contributing to sustainable development of fisheries, which is also the aim of the new fisheries agreement. The agreement must not entail detrimental consequences for fisheries and the population in Madagascar either. On the other hand, we cannot support the agreement being immediately repealed if it entails detrimental consequences. We consider that the joint committee that will be formed to oversee the agreement is a better solution for ensuring that the agreement is complied with and that it benefits both parties and the environment. The agreement will be renegotiated if it transpires that it entails detrimental consequences.
We are in favour of the fact that a larger proportion of the costs will be financed from the European vessels supported by the agreement. However, we consider that the aim must be for the whole agreement to be self-financed.
in writing. - (PT) This Partnership Agreement was signed for a renewable period of six years from 1 January 2007, with Portugal obtaining seven fishing opportunities with surface longliners, representing a gain of one fishing licence compared with the previous agreement.
The agreement lays down among other things that at least 20% of the crew of each vessel must be ACP nationals (from Africa, the Caribbean and the Pacific). It also establishes application of the rules in the International Labour Organization (ILO) declaration on fundamental principles and rights at work, which provides for mandatory freedom of association and effective recognition of the right to collective bargaining, as well as the elimination of discrimination in respect of employment and occupation. The agreement also provides for seamen's wages to be fixed by negotiation between the shipowners and the fishermen or their representatives, and accepts the 'principle of the country of origin', which introduces an aspect of deep and unfair inequality.
in writing. - I voted for this report, which endorsed the Fisheries Partnership Agreement with Madagascar. It is a tuna agreement which allocates fishing opportunities, according to three categories of vessel, to Spain, France, Italy, Portugal and the United Kingdom. It provides fishery resources for EU vessels, whilst enabling Madagascar to receive income for stocks which the country would not have the technical capacity to exploit.
in writing. - (PT) We voted against the report as a protest against the way in which the Commission proposes to share fishing opportunities among the Member States under this agreement.
Contrary to what has always happened in this type of agreement, the Commission is proposing to violate a basic principle that has been a fundamental tool for ensuring justice and equality between Member States and, in practice, a tacit agreement between them.
We consider the failure to apply this principle in this case to be incomprehensible and unacceptable.
in writing. - (SV) We Swedish Social Democrats in the European Parliament voted in favour of the report. The agreement is a step in the right direction. Higher demands are placed on monitoring the consequences of the agreement for fish stocks and living conditions for local people. It is now important to monitor the effects of the agreement properly.
However, we voted against Amendment 8. We fully support the intention of contributing to sustainable development of fisheries, which is also the aim of the new fisheries agreement. The agreement must not entail detrimental consequences for the fisheries and the population in Mozambique either. On the other hand, we cannot support the agreement being immediately repealed if it entails detrimental consequences. We consider that the joint committee that will be formed to oversee the agreement is a better solution for ensuring that the agreement is complied with and that it benefits both parties and the environment. The agreement will be renegotiated if it transpires that it entails detrimental consequences.
We are in favour of the fact that a larger proportion of the costs will be financed from the European vessels supported by the agreement. However, we consider that the aim must be for the whole agreement to be self-financed.
in writing. - (PT) I abstained from voting on my report because, although I recognise the urgency of concluding the agreement and consider this proposal to be positive in part as regards the distribution of fishing licences, and given that it is not feasible to amend it, which is the responsibility of the Council and the Commission, I strongly disagree with the failure to observe the principle of relative stability that has always prevailed in previous agreements.
I am also sorry that, owing to possible legal considerations, it is not possible to table various draft legislative amendments to the provisions of the agreement, seeking on the one hand to reinforce civil society in Mozambique, with the fishermen's active participation in preparing future agreements, and, on the other, to optimise international rules on the occupational categories concerned, namely as regards fixing minimum wage rules for ACP seamen.
I felt that the European Parliament's political mandate was restricted in this area, and therefore tabled other proposals for amendments - considered legally admissible - seeking to improve the information forwarded to Parliament and requiring Parliament and the Council to submit a report on the application of the agreement during the final year of the protocol's validity, and before another agreement is concluded on its renewal.
in writing. - (PT) We cannot vote in favour of this fishing agreement, because we believe the sharing of fishing opportunities it establishes among the various Member States is disproportionate and inadequate, since it does not safeguard Portugal's legitimate interests.
This Partnership Agreement between the EC and Mozambique came into force on 1 January 2007 for a period of five years, and, compared with the previous agreement, it provides for an increase of 2 000 tonnes in the Community fishing quota for tuna or tuna-like species.
In the previous agreement, the extent to which Portugal used its entitlement to fishing opportunities (five) was rather high, which is why Portugal asked for nine licences for surface longliners, plus continuation of the opportunities in demersal freezer trawlers fishing for deep-water shrimp. However, it was only awarded seven licences for tuna fishing.
Bearing in mind the previous distribution of licences and (non-)respect for the principle of relative stability in the light of the increase in fishing opportunities, this new agreement therefore involves a marked imbalance: Portugal only gains two more licences, while the other Member States gain a further 16 (France) and 13 (Spain).
If decisions in the Council required unanimity, that would not happen.
Hence our vote against.
in writing. - I voted for this uncontroversial report, which endorses the proposal for a regulation on the conclusion of a new Fisheries Partnership Agreement between the European Community and Mozambique. The agreement has been signed for a period of five years (renewable) from its entry into force, and it grants fishing opportunities to vessels from Spain, France, Italy, Portugal and the United Kingdom.
in writing. - (PT) The purpose of the regulation on business registers (Council Regulation (EEC) No 2186/93), which compiles statistics on businesses operating in the European Union, namely their number, type, size structure and other characteristics, was to provide reliable statistical data for EU policy-makers.
On 1 June 2006, the European Parliament supported the essential aspects of the Commission's proposal at first reading, subject to 22 amendments focusing on the issue of the administrative burden, a clarification of the terms and conditions under which confidential data can be transmitted, and, finally, a series of amendments of a technical and editorial nature. In its Common Position of 21 May 2007, the Council endorsed all 22 Parliament amendments.
New red tape has subsequently created additional difficulties in the process, however, which has therefore dragged on until this time, involving great cost, something the rapporteur has rightly condemned.
in writing. - I voted in favour of this report, which helps improve those parts of the EU's statistical system that involve registers of information about businesses operating in the Union.
in writing. - (DA) The Danish members of the Socialist Group in the European Parliament have voted in favour of Parliament's resolution on rising feed and food prices.
It is the delegation's belief that it is necessary to focus on rising feed and food prices. However, the delegation does not share the belief that it is a good thing that the EU's agricultural ministers recently decided to suspend the obligations for removal in 2008.
in writing. - (SV) We Swedish Social Democrats have chosen to abstain in our vote on Resolution RC B6-400/2007 further to Question for Oral Answer B6-0321/2007 on rising feed and food prices, as we think that the resolution gives rise to doubts concerning the economic situation for farmers in the EU.
The increased prices for cereals and food benefit farmers and can provide a better opportunity to restructure the agricultural sector in the EU.
Furthermore, agriculture, just like other sectors, must deal with certain changes in demand.
On the other hand, we share the view taken in the resolution on biofuels, the large food price increases in the distribution sector, and food insecurity in the world.
in writing. - (PT) The recent rise in food prices is due largely to successive reforms in the CAP, the abandonment of production thereby promoted, and the resulting disappearance of many small and medium-sized farms. Ignoring the specific reality of Member States to take greater account of the interests of the large agri-industrial enterprises, multinational food distributors and negotiations to liberalise trade within the WTO has helped to change the basis of agricultural activity, leading to a fall in output.
Meanwhile, the use of agricultural products for non-food purposes, particularly for producing biofuels, which they seek to prioritise, will not help to develop agricultural activity and may, on the contrary, replace the production of food products, thereby having a negative impact on the protection of food sovereignty.
We therefore believe it is essential to reappraise the objectives of the common agricultural policy in order to increase food product output, support small and medium-sized agricultural and livestock holdings and moderate consumer prices, reinforcing intervention mechanisms and ensuring appropriate intervention prices.
in writing. - I supported the joint motion for a resolution on rising feed and food prices which addresses the significant shift in commodity prices in the EU and globally.
I also voted in favour of amendments 1, 2, 3, 4 and 5, which deal with the issue of GM in feed ingredients. These amendments highlight the realities of the marketplace and merely point out the fact that significant quantities of maize and soya, already being used to produce animal feed in the EU, are of GM origin.
The amendments also address the difficulties in relation to the authorisation of GM animal feed ingredients. This situation is having an impact on the competitiveness of EU livestock farmers and leads to the paradoxical situation where EU consumers buy meat and livestock products from third countries that use GM feed.
These amendments are necessary to highlight the inconsistency of the EU's attitude to GM and the need for a more open debate about this subject.
in writing. - (RO) I voted in favor of this report hoping that it will have a crucial impact on Serbia's decision to continue the democratic reform and its connection to the European standards, especially in the field of respect for the rights of minorities.
Although the report welcomes the relative improvement of the situation, the latter has still not provided the necessary conditions for true interethnic living together and mutual respect and cases of flagrant infringement of the rights of minorities are still numerous and serious. Here I refer to a concrete example - that of neglecting the rights of the Romanian community and the Romanian language speakers in Serbia, especially in Valea Timocului and Vojvodina. Today, I can only find, with regret, that their linguistic rights are refused and ignored, whether we speak of education or religious practice in the Romanian language.
A clear message should be sent to Serbia in this respect: only a truly multiethnic Serbia, which ensures understanding between communities and mutual tolerance, can be considered really European.
(NL) Mr President, I voted against the Martens report. I have to admit that there are quite a number of sensible points in the report, but to my mind it does not touch on the main cause of Africa's problems, and also it does not send the right signals on the problem of the future, the challenge of the future, which is the flood of immigrants.
Why is it not even possible in a European Parliament report to refer to the main cause of the poverty, hunger, lack of security, social and economic problems in Africa? The main cause is the bad governments on the continent. It is the corrupt rulers who do not care about good governance, democracy or human rights, but who in their own countries, with money they steal from their citizens, spend more on arms every year than they receive in development aid. That is a scandal.
The signal on immigration is also totally inadequate. Firstly, Europe cannot take any more immigration and, secondly, immigration to Europe by highly educated people from poor countries is a tragedy for the countries of origin themselves.
in writing. (SV) - We Swedish Social Democrats supported the report, which is good. There is a need for a partnership between the EU and Africa in order to meet the challenges of the future. We voted in favour of paragraph 61 because we support free trade. However, we wish to point out that we cannot create growth through free trade if we do not at the same time invest in education, health and other long-term investments, which also emerges from other parts of the report.
in writing. - (SV) It is clear that sexual and reproductive health is an extremely important issue. Therefore, the welfare of women and children should not be exploited by the European Parliament in its attempt to expand its authority, as in paragraph 77 of the report. Moreover, a competent, legitimate UN body is already working on these issues now.
In the light of the unpleasant currents that exist in this Chamber, where many Members actively oppose sexual and reproductive health, both within the Union and elsewhere, it would be a great tragedy if the European Parliament were to be given more power with regard to this issue.
in writing. - (PT) Though it includes aspects we consider to be positive, this report fails to examine the real core of EU-Africa relations, omitting or shirking its key responsibilities and strategic objectives.
The most striking example is perhaps its silence on NATO/USA/EU initiatives in relation to Africa, such as the creation of specific military commands (USA/AFRICOM), the holding of military manoeuvres (NATO), or the growing military presence of the major EU powers ('peace support mechanisms', military missions).
The report also contains aspects that open the doors to intervention - disguised as 'humanitarian', 'conflict management' or 'good governance' - and does not object to the increasing subordination of development policy to 'security' strategies, favouring 'development aid' provided by soldiers or the use of its funds for purposes that have nothing to do with such aid, allocating it in accordance with the major powers' strategic objectives, namely control of Africa's huge natural resources, including oil.
Finally, ascribing value to the constraints it advocates for the 'Economic Partnership Agreements', the report reaffirms the 'dogma' of trade liberalisation as a basis for development.
In support of the EU/Africa Summit, we reject such policies.
in writing. - (PL) Mrs Martens is right to note that the basis for developing cooperation between Africa and Europe should be developing democracy and a partnership based on mutual respect. It was also right to point out that the partners are equal as regards their rights and responsibilities, but not as regards their level of integration or access to and level of development of financial, technical and human resources.
I would agree that our common responsibility and the primary aim of cooperation between the EU and Africa has to be the elimination of poverty, and that peace is of key significance as a first step towards development.
I believe that, in the spirit of the report, it is important to take into account the real needs of the African population: to ensure proper remuneration for small farmers, increase local production, ensure food safety and the safety of livelihoods, as well as the creation of local and regional markets.
in writing. - (DE) Besides the important discussion of unfair trade policies, the report on the state of relations between the EU and Africa also deals with the prevention and resolution of conflicts. In this context I should like to refer to the last colony in the world, the last colony in Africa, namely the Western Sahara, which has been occupied by Morocco for more than 30 years. This occupation infringes international law and is accompanied by flagrant violations of human rights. When we champion the human rights of the Saharawi people and their right of self-determination, we often hear that we are adopting a pro-Saharawi stance. That is an appalling attitude, for our sole aim is to uphold human rights and international law. All European institutions should be devoted to this cause and not merely pursue the economic interests of the Member States. Europe needs to adopt a credible stance against dictatorships. Wagging our finger at a few selected dictatorships damages the credibility of the Union as a peace broker, and damages those who suffer oppression and are subjected daily to gross violations of their human rights.
in writing. - (PL) I would like to vote in favour of Mrs Martens' report on EU-Africa relations.
A joint strategy should be developed for cooperation between the European Union and African countries, which should be based on mutual respect and on joint, clearly defined principles and values. We must take the standpoint of the African party into consideration and focus particularly on the issue of development, as well as achieving the Millennium Development Goals, such as stable growth and development, the eradication of poverty, and assistance in providing access to education and health protection measures.
in writing. (SV) - We Swedish Social Democrats supported the report, which is good. However, we voted against Amendment 1, which referred to the use of cluster munitions in two specific conflicts. We chose to vote against it because we condemn the use of cluster munitions in all conflicts, and not just in specific cases.
in writing. - (SV) There is no doubt that cluster munitions are very cruel weapons systems which cause great suffering to civilians. It is therefore distressing that the European Parliament is using such an important issue in its efforts to hasten the creation of a United States of Europe.
A ban on this kind of weapon must be implemented globally, through the UN and on the initiative of the nation states, not by the European Parliament.
We therefore voted against the resolution in the vote today.
in writing. - (PT) On 17 September last, the United Nations called on its Member States to take immediate measures to address the dreadful effects of the use of cluster munitions, calling for the conclusion of a legally binding instrument of international humanitarian law that prohibits the use, development, production, stockpiling and transfer of such munitions.
The United Nations requires the destruction of current stockpiles of those munitions, asks for risk mitigation and victim assistance activities, and until such an instrument is adopted, calls on Member States to freeze the use and transfer of such weapons.
As this resolution states, it has been documented that 98% of the victims of these bombs are civilians, causing a high and brutal rate of fatalities and injuries, especially amongst children.
However, the majority of the EP voted against specifying that cluster munitions have been used by the so-called coalition forces in Afghanistan and Iraq, and by Israeli forces in the Lebanon.
The arms race must be brought to a halt as a matter of urgency. Weapons of mass destruction, cluster munitions, depleted uranium weapons and phosphorus shells must be prohibited as a matter of urgency.
We therefore support this resolution.
in writing. - I voted for this resolution, which reaffirms the need to strengthen international humanitarian law (IHL) as it applies to cluster munitions and speedily to adopt at international level a comprehensive ban on the use, production, transfer and stockpiling of cluster munitions. The House also noted it strongly supports the Oslo Process launched in February 2007.
(PL) Mr President, I would like to explain my voting on Mr Cappato's report, and also to clarify why the Union for Europe of the Nations Group abstained from voting. I voted against, as I believe this to be a very controversial idea. Narcotics are the principal business in Afghanistan and to try to control even some part of the production for medical purposes seems to be more than questionable. For this reason I voted against this proposal.
(IT) Mr President, ladies and gentlemen, what Mr Cappato has proposed, and achieved, with this report is to make it known that the European Parliament is in favour of experiments to transform the production of opium in Afghanistan for criminal uses into the production of opium for medicinal uses to treat patients.
I have to say that I voted against, because the worker growing poppies in the field is the real starting point for the deaths and crimes brought about by those who have fallen, consciously or unconsciously, into the net of this terrible scourge of humanity.
In my view, those who have voted for this report are deluding themselves that something that is carried on illegally at present, that is opium poppy growing in Afghanistan, can be eradicated simply by allowing and authorising its use for beneficial purposes.
in writing. - The European Parliamentary Labour Party could not support this resolution, as at its core is a proposal to encourage opium growing in Afghanistan. This runs contrary to efforts being put in place by the Government of Afghanistan with the support of the international community, and also runs contrary to the wishes of 80% of the Afghan people - the opium industry feeds the Taliban insurgency. We note that the number of opium-free provinces in Afghanistan has more than doubled this year.
We voted against the original texts in Paragraph 1(a) and 1(b) as we feel strongly that there is no role for the European Parliament in promoting any projects which encourage the production of opium in Afghanistan.
We voted against the report for the reasons above, and also because this proposal is based on a factually incorrect presumption of a global shortage of opiates for medicinal use. The International Narcotics Control Board (INCB) has stated that an overproduction in licit opiates since 2000 has led to stockpiles in producing countries 'that could cover demand for two years'.
in writing. - I voted against this report. There is no shortage of opium available for medical use in the world, and the security situation in Afghanistan does not seem likely to lend itself to secure production and collection of opium for medical purposes.
in writing. - I voted in favour of this report. Attachment is a process by which a creditor can apply to a court to freeze a bank account in order to prevent someone disposing of claimed monies. It strikes a balance between the rights of creditors to recover debts and the provision of adequate protection for defendants. It does not conflict with national laws, and should make a common standard procedure available across the EU.
in writing. - (PT) Information from the register of activities shows that the Ombudsman received 3 830 complaints in 2006. The Ombudsman, however, felt that only 21.5% of these cases fell within his remit, of which 258 led to an inquiry. In 2006 the Ombudsman carried out 582 inquiries in total, of which 315 were already under way in 2005 and nine were launched on the Ombudsman's own initiative.
Interestingly, as in previous years the institutional body which was the subject of most inquiries was the Commission, which accounted for 66% of the total (387). This was followed by the European Personnel Selection Office (EPSO), which accounted for 13%, and then the European Parliament, which accounted for 8%.
The most common complaint was lack of transparency, including refusal of information (25%), followed by unfairness or abuse of power and a variety of other types of maladministration. However, as stated by the Ombudsman himself, there are many cases in which his critical remarks clearly have no effect, but they are without doubt a warning that problems exist, and Parliament should therefore pay them due attention.